Name: Commission Regulation (EEC) No 2735/92 of 21 September 1992 fixing the correcting factor and the coefficient reducing agricultural prices provided for in Article 6 of Council Regulation (EEC) No 1677/85 on monetary compensatory amounts in agriculture
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 277/18 Official Journal of the European Communities 22. 9. 92 COMMISSION REGULATION (EEC) No 2735/92 of 21 September 1992 fixing the correcting factor and the coefficient reducing agricultural prices provided for in Article 6 of Council Regulation (EEC) No 1677/85 on monetary compensatory amounts in agriculture THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (5), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 6 ( 1 ) and Article 12 thereof, Whereas, as a result of the monetary realigment of 13 September 1992, the correcting factor provided for in Article 6 (1 ) of Regulation (EEC) No 1677/85 must be altered ; Whereas the coefficient reducing agricultural prices provided for in Article 6 (4) of Regulation (EEC) No 1677/85 must be fixed in accordance with Article 5 (2) of Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the application of the system for the automatic dismantle ­ ment of negative monetary compensatory amounts (3), as last amended by Regulation (EEC) No 3137/91 (4) ; Whereas the correcting factor and the coefficient redu ­ cing agricultural prices were fixed by Commission Regu ­ lation (EEC) No 2693/92(0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant manage ­ ment committees, HAS ADOPTED THIS REGULATION : Article 1 The correcting factor provided for in Article 6 ( 1 ) of Regulation (EEC) No 1677/85 is hereby fixed at 1,157346. Article 2 The coefficient provided for in Article 5 of Regulation (EEC) No 3578/88 is hereby fixed at 1,002650. Article 3 Regulation (EEC) No 2693/92 is hereby repealed. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 6. (2) OJ No L 201 , 31 . 7. 1990, p. 9. 0 OJ No L 312, 18 . 11 . 1988 , p. 16 . 0 OJ No L 297, 29 . 10 . 1991 , p. 17. 0 OJ No L 272, 17. 9 . 1992, p. 41 .